940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AVEMCO INSURANCE COMPANY, Plaintiff-Appellant,v.Kelly A. LAWSON, Benjamin S. Lawson, Allianz InsuranceCompany, the American Insurance Company, American MotoristsInsurance Company, Centennial Insurance Company, ContinentalInsurance Company, Federal Insurance Company, Fireman's FundInsurance Company, Fireman's Insurance Company of Newark,New Jersey, the Glen Falls Insurance Company, the HanoverInsurance Company, U.S. Branch of the Sea Insurance Company,Defendants-Appellees,Adolph Coors Company, Intervenor-Appellee.
No. 90-6511.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and WEBER, District Judge.*
PER CURIAM:


1
Avemco Insurance Company appeals from the district court's November 19, 1990, order rendering its March 16, 1990, judgment final and appealable.  The March 16, 1990, judgment found that Avemco's policy of insurance afforded coverage of the aircraft collision at issue in this case.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no errors warranting reversal.  We, therefore, AFFIRM the order of the Honorable Charles M. Allen, Senior United States District Judge for the Western District of Kentucky, for the reasons set forth in his March 16, 1990, Memorandum Opinion.



*
 The Honorable Herman J. Weber, United States District Judge for the Southern District of Ohio, sitting by designation